
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3637
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 401 Old Dixie Highway in Jupiter, Florida, as
		  the Roy Schallern Rood Post Office Building.
	
	
		1.Roy Schallern Rood Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 401 Old Dixie Highway in Jupiter, Florida, shall be known
			 and designated as the Roy Schallern Rood Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Roy
			 Schallern Rood Post Office Building.
			
	
		
			Passed the House of
			 Representatives March 5, 2012.
			Karen L. Haas,
			Clerk.
		
	
